                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                               )
                Plaintiff,                             )
                                                       ) No. 20CR 896
              vs.                                      )
                                                       ) Judge Virginia M. Kendall
RASHID JACKSON                                         )
                      Defendant.                       )

                                   MOTION TO WITHDRAW

      NOW COMES Movant, SAANI MOHAMMED, attorneys of record for Defendant, and,

pursuant to Local Rules 83.17, moves this Honorable Court to grant him leave to withdraw as

counsel for Defendant in the above-captioned actions. In support of this motion, Movant states as

follows:

   1. That Defendant currently being housed at the Winnebago County Jail by the U.S.

       Marshalls.

   2. That the Defendant retained the services of MOHAMMED-LAW LLC, on or about

       January 14, 2021 to represent Defendant.

   3. That there has been an irreconcilable breakdown in the attorney-client relationship in that

       Movant is no longer able to represent Respondent effectively.

   4. Specifically, the Defendant has failed to adhere to the Attorney-Client Agreement that

       parties entered into prior to representation.

   5. That Movant has spoken and discussed the filing of this motion with the Defendant on

       June 30, 2021 and the Defendant agreed for Movant to withdraw.

   6. The Movant has notified the Defendant about this motion through telephone conversation

       and through mail.
   7. That in the event this Court grants Movant’s motion, Movant requests this Court to allow

      Defendant a reasonable time within the local rules to retain new counsel, or file his own

      Appearance.

   8. This Motion is not brought for purposes of delay.

WHEREFORE, Movant respectfully prays for relief as follows:

   A. That this Honorable Court grant him leave to withdraw as counsel for the Defendant.

   B. That Defendant be granted reasonable time to retain new counsel or file his own

       Appearance.

   C. For any other and further relief as this court deems equitable and just.




                                                            Respectfully submitted

                                               By:          /S/Saani Mohammed
                                                             Saani Mohammed, Esq.

Saani Mohammed, Esq.
Attorney No. 6316630
Attorney for Rashid Jackson
73 W. Monroe Street, Ste 103
Chicago, Illinois 60603
P: 773.823.4343
Saani@MohammedLawFirm.com
www.MohammedLawFirm.com




                                               2
                                  CERTIFICATE OF SERVICE
 I, SAANI MOHAMMED hereby certify that on July 8, 2021 I electronically filed the foregoing
with the Clerk of the Court for the United States District Court for the Northern District of
Illinois Eastern Division by using the CM/ECF system. I certify that in accordance with Fed. R.
Civ. P. and LR 5.5 and the General Order on Electronic Case Filing (ECF)




                                               3
